Citation Nr: 1408978	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for service-connected total right knee replacement, evaluated as 30 percent disabling as of April 1, 2012. 

2.  Entitlement to a rating in excess of 30 percent for service-connected status post medial meniscectomy, right knee, for the periods from February 20, 2008 to October 15, 2008, and from December 1, 2008 to May 31, 2010.

3.  Entitlement to a rating in excess of 10 percent for service-connected status post medial meniscectomy, right knee, for the period from June 1, 2010 to August 1, 2013.

4.  Entitlement to a rating in excess of 10 percent for service-connected right knee arthritis for the period from February 20, 2008 to February 3, 2011.

5.  Entitlement to an extension of a temporary total disability rating due to treatment for service-connected right knee disability, in effect from February 4, 2011 to March 31, 2012.

6.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to July 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision(s) of the Manchester, New Hampshire, Regional Office (RO).  

In August 2010, the Veteran was afforded a hearing before a hearing officer at the RO.  In January 2011, the Veteran requested a videoconference hearing before a Veteran's Law Judge.  However, in a statement, received in October 2013, the Veteran stated that he desired to withdraw his hearing.  See 38 C.F.R. § 20.702(e) (2013). 





FINDINGS OF FACT

1.  In a statement, dated February 14, 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he desired to withdraw the issues of entitlement to a rating in excess of 30 percent for service-connected status post medial meniscectomy, right knee, for the periods from February 20, 2008 to October 15, 2008, and from December 1, 2008 to May 31, 2010, a rating in excess of 10 percent for service-connected status post medial meniscectomy, right knee, for the period from June 1, 2010 to August 1, 2013, a rating in excess of 10 percent for service-connected right knee arthritis for the period from February 20, 2008 to February 3, 2011, an extension of a temporary total disability rating due to treatment for service-connected right knee disability, in effect from February 4, 2011 to March 31, 2012, and entitlement to service connection for a right ankle disability.  

2.  As of April 1, 2012, the Veteran's service-connected total right knee replacement is shown to have been productive of complaints of pain, and some limitation of motion, but not ankylosis, nonunion of the tibia and fibula, or right knee extension limited to 30 degrees. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issues of entitlement to a rating in excess of 30 percent for service-connected status post medial meniscectomy, right knee, for the periods from February 20, 2008 to October 15, 2008, and from December 1, 2008 to May 31, 2010, a rating in excess of 10 percent for service-connected status post medial meniscectomy, right knee, for the period from June 1, 2010 to August 1, 2013, a rating in excess of 10 percent for service-connected right knee arthritis for the period from February 20, 2008 to February 3, 2011, an extension of a temporary total disability rating due to treatment for service-connected right knee disability, in effect from February 4, 2011 to March 31, 2012, and entitlement to service connection for a right ankle disability, by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2013). 

2.  As of April 1, 2012, the criteria for a rating in excess of 30 percent for service-connected total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5256, 5261, 5262 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

A review of the claims folder shows that the Veteran has initiated appeals on the issues of: (1) entitlement to a rating in excess of 30 percent for service-connected status post medial meniscectomy, right knee, for the periods from February 20, 2008 to October 15, 2008, and from December 1, 2008 to May 31, 2010, (2) a rating in excess of 10 percent for service-connected status post medial meniscectomy, right knee, for the period from June 1, 2010 to August 1, 2013, (3) a rating in excess of 10 percent for service-connected right knee arthritis for the period from February 20, 2008 to February 3, 2011, (4) an extension of a temporary total disability rating due to treatment for service-connected right knee disability, in effect from February 4, 2011 to March 31, 2012, and (5) entitlement to service connection for a right ankle disability.  The Veteran has since indicated that he desires to withdraw his appeal as to those issues.  Specifically, by way of a statement from his representative, dated February 14, 2014, the Veteran stated that he wished withdraw "all issues" on appeal except for the issue of an increased rating for service-connected total right knee replacement, evaluated as 30 percent disabling as of April 1, 2012.

Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the five issues listed above.  They are dismissed.  The issue of an increased rating for service-connected total right knee replacement, evaluated as 30 percent disabling as of April 1, 2012, however, remains on appeal.

II.  Increased Rating

In March 1978, the RO granted service connection for a right knee disability in March 1978,  A 10 percent disability rating was assigned.  In May 1994, the RO increased the Veteran's rating to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  In August 1996, the RO recharacterized the Veteran's disability as "status post medical meniscectomy with anterior cruciate insufficiency."  

In February 2008, the Veteran filed a claim for an increased rating.  In March 2008, the RO granted a separate 10 percent rating for right knee arthritis, under 38 C.F.R. § 4.71a, DC 5003.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  At that time, the RO also denied a rating in excess of 20 percent for the Veteran's status post medical meniscectomy with anterior cruciate insufficiency (under DC 5257).  The Veteran appealed the issues of entitlement to increased ratings.  In November 2008, the RO granted the Veteran's claims, to the extent that it assigned a 30 percent rating for the Veteran's status post medical meniscectomy with anterior cruciate insufficiency, with an effective date of February 20, 2008; the RO assigned that disability a temporary total (100 percent) rating for the period from October 16, 2008 to November 30, 2008, and a 30 percent rating as of December 1, 2008.  In August 2009, the RO denied a claim for an extension of the temporary total rating beyond November 30, 2008.  In March 2010, the RO decreased the Veteran's rating for his status post medical meniscectomy with anterior cruciate insufficiency from 30 percent to 10 percent, with an effective date of June 1, 2010.  In March 2011, the RO granted a temporary total (100 percent) rating for the Veteran's right knee, with an effective date from February 4, 2011 to March 31, 2012, and a 30 percent rating as of April 1, 2012.  See 4.71a, DC 5055.  In May 2013, the RO discontinued the 10 percent rating for status post medial meniscectomy with anterior cruciate insufficiency (under DC 5257), effective August 1, 2013.  

As previously discussed, the Veteran has withdrawn all issues related to his service-connected right knee, other than the issue of entitlement to a rating in excess of 30 percent as of April 1, 2012.

The Veteran's right knee disability has been rated as 30 percent disabling as of April 1, 2012.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013). 

The RO has evaluated the Veteran's right knee disability under 38 C.F.R. § 4.71a, DC 5055. 

Under 38 C.F.R. § 4.71a, DC 5055, for one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).
 
Under 38 C.F.R. § 4.71a, DC 5256 (ankylosis of the knee), a 40 percent rating is warranted for ankylosis in flexion between 10 degrees and 20 degrees. 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5260, a 10 percent rating is warranted where knee flexion is limited to 45 degrees.

Under 38 C.F.R. § 4.71a, DC 5261 (limitation in extension of the leg), a 40 percent rating is warranted for extension limited to 30 degrees. 

Under 38 C.F.R. § 4.71a, DC 5262 (impairment of the tibia and fibula), a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring brace. 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

With regard to recorded ranges of motion, a February 2012 VA progress notes show that the Veteran's right knee had extension to 0 degrees. 

A VA disability benefits questionnaire (DBQ), dated in November 2012, shows that the diagnosis was total knee replacement.  The report notes the following: the Veteran underwent a TKR, right knee, in February 2011.  He currently complained of right knee pain with long drives (over 20 minutes) at his job in "security transportation."  On examination, extension was to 0 degrees, and flexion was to 110 degrees.  After repetitive motion, there was no change in the range of motion.  There was no objective evidence of painful motion.  The Veteran had pain on movement, swelling, and interference with sitting, standing and weight-bearing.  There was no instability, and no evidence or history of patellar subluxation or dislocation.  Strength was 4/5 on flexion, and 5/5 on extension.  The Veteran had intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The Veteran's right knee symptoms impacted his ability to work due to right knee pain with prolonged sitting.  
 
Based on the foregoing, the Board finds that a rating in excess of 30 percent is not warranted.  

None of the recorded ranges of motion dated on or after April 1, 2012 show that the criteria for a 40 percent rating have been met under DC 5261.  The recorded ranges of motion for the right knee show that the Veteran's right knee had extension to 0 degrees.  There is also no evidence of ankylosis or nonunion of the tibia and fibula.  In summary, the clinical findings do not show that the Veteran has any ankylosis of the right knee, nonunion of the tibia and fibula, or right knee extension is limited to 30 degrees.  The Board therefore finds that a rating in excess of 30 percent is not warranted under DC 5256, DC 5261, or DC 5262. 

With regard to DC 5261, a higher evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-98.  A VA progress noted, dated in February 2012, notes that the Veteran had extension to 0 degrees, and flexion to 110 degrees.  The report states that he has no complaints, that he has been running, biking, and swimming, and that he is "very pleased" with results.  His right knee was noted to be stable to varus/valgus stress.  X-rays showed  excellent alignment without loosening.  

In summary, when the range of motion in the right knee is considered together with the lack of evidence showing functional loss, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and the evidence of muscle atrophy, the Board finds that there is insufficient evidence to support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a 40 percent rating under DC 5261, even with consideration of 38 C.F.R. §§ 4.40  and 4.45.

There is likewise no basis for finding that the Veteran experiences chronic residuals consisting of severe painful motion or weakness of the right knee replacement.  To the contrary, as indicated, the Veteran himself reported that he was "very pleased" with the results of his knee replacement.  He can run, bike, and swim.  He does not require any assistive devices.  The DBQ examiner observed that there was no objective evidence of painful motion.  He further commented that the Veteran's right knee disability only resulted in "intermediate" degrees of weakness, pain, and limited motion.  Such does not support the assignment of a higher (60 percent) rating under DC 5055.  

Consideration has been given to the question of whether a separate compensable rating could be assigned under DC 5260 as it is not specifically referenced under DC 5055.  However, even if a separate rating for loss of flexion could be assigned, none of the medical evidence shows that the Veteran's knee flexion is limited to the extent necessary to meet the criteria for a separate compensable rating.  38 C.F.R. § 4.71, Plate II, DC's 5260.  The Veteran had flexion to 110 degrees.  Even in consideration of his complaints of pain, his range of motion nowhere near approximates the required limitation to 45 degrees, which is needed for a 10 percent rating under DC 5260.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected right knee disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 30 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have some decreased motion and strength in his right knee.  Evaluations in excess of 30 percent are provided for certain manifestations of the service-connected right knee, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by right knee pain and limitation of motion.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disability has caused him to miss work, or have resulted in any hospitalizations following his TKR.  The evidence indicates that the Veteran has reported that he is currently employed.  See November 2012 VA DBQ.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased rating is warranted. 

The Board has also considered the oral and written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports that he is currently employed in the security field.  See November 2012 VA DBQ.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February, March, and September of 2008, of the criteria for establishing an increased rating for his service-connected right knee disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates once service connection has been awarded.  These letters accordingly addressed all notice elements, and the February 2008 letter predated the initial adjudication by the AOJ/RO in March 2008.  Nothing more was required.
 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination.  

The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected knee disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

In August 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2010 hearing, the DRO identified the issue on appeal.  Information was also solicited regarding the circumstances of the Veteran's claim.  The evidence as to his current right knee symptoms was discussed.  The testimony does not indicate that there are any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).






	(CONTINUED ON NEXT PAGE)


ORDER

The issues of entitlement to a rating in excess of 30 percent for service-connected status post medial meniscectomy, right knee, for the periods from February 20, 2008 to October 15, 2008, and from December 1, 2008 to May 31, 2010, a rating in excess of 10 percent for service-connected status post medial meniscectomy, right knee, for the period from June 1, 2010 to August 1, 2013, a rating in excess of 10 percent for service-connected right knee arthritis for the period from February 20, 2008 to February 3, 2011, an extension of a temporary total disability rating due to treatment for service-connected right knee disability, in effect from February 4, 2011 to March 31, 2012, and entitlement to service connection for a right ankle disability, are dismissed.

As of April 1, 2012, a rating in excess of 30 percent for service-connected total right knee replacement is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


